 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirected despite the prematurity of the petition and the Board'sdecision issues on or after the 90th day preceding the expirationdate of the contract.[Emphasis supplied.]As a hearing was held despite the premature filing of the petition, andas this decision will issue after the 90th day preceding the terminaldate of the contract, we find that the latter agreement is no bar to apresent dete,^mination of representatives?Accordingly, we find that a question affecting commerce exists con-cerning the representation of certain employees of the Employerthe Act.4.We find, in accord with a stipulation of the parties, that the fol-lowing employees of the Employer constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9(b) of the Act:'All production and maintenance employees of the Employer in itsIronton District, which is headquartered at 311 South Third Street,Ironton, Ohio, excluding all clerical, executive, administrative, pro-fessional and temporary employees, supervisors as defined by the Act,and all others excluded by law.[Text of Direction of Election omitted from publication.]MEMBER JENKINS took no part in the consideration of the aboveDecision and Direction of Election.2Deluxe Metal Furniture Company, eupv aSee, also,St.Louis Independent PackingCompany, a Division of Swift and Company,122 NLRB 88T8 This is the unit for which the Union is recognized as the exclusive bargaining repre-sentative under the existing contract.Masters-Lake Success,Inc.andJack BergandMetal,Plastic,Miscellaneous Sales,Novelty and Production Workers, LocalNo. 222,Independent, Party to the ContractMetal,Plastic,Miscellaneous Sales, Novelty and ProductionWorkers, Local No. 222,IndependentandJack BergandMasters-Lake Success, Inc., Party to the Contract.Cases Nos.2-CA-5838 and 2-CB-4213.August 19, 1959DECISION AND ORDEROn May 7, 1959,Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding,finding that the Re-spondentshad engagedin and were engaging in certain unfair laborpractices,and recommendingthat theycease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-124 NLRB No. 73. MASTERS-LAKE SUCCESS, INC.581mediate Report attached hereto. Thereafter, the General Counsel andRespondent Company filed exceptions 1 and supporting briefs.'Pursuant to the provisions of Section 3 ('b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the addition noted below.1.The General Counsel excepts to the Trial Examiner's failure tofind that the Respondent Company violated Section 8(a) (3) of theAct by deducting union dues from the wages of the Lake Successstore employees.The checking off of dues from employees covered bythe unlawful union-security agreement which served to coerce suchpayments constituted discrimination in regard to an important condi-tion of employment, i.e., wages.Accordingly, we find merit in thisexception and, therefore, find that this conduct was violative of Sec-tion 8 (a) (3) of the Act.'2.The General Counsel also excepts to the Trial Examiner's failureto find that the Respondent Company violated Section 8(a) (1), (2),and (3) by deducting union dues without written checkoff authoriza-tions.The record reveals only one instance of dues being deductedwithout proper authorization, and this apparently was the result of aclerical error.In view of the isolated character of this incident andthe failure of the General Counsel to produce any other evidence ofunauthorized dries deductions, we find no substantial basis upon whichto predicate an unfair labor practice finding.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. The Respondent Company, Masters-Lake Success, Inc., NewHyde Park, Long Island, New York, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Assisting or contributing support to Respondent Local 222 orany other labor organization of its employees.3The Respondent Employer requested leave to amend its exceptions to the IntermediateReport and Recommended Order. The request is granted and the amendments made apart of the exceptions.2As the record,exceptions,and briefs adequately present the issues and positions of theparties, the Respondent Company's request for oral argument is hereby denied.a Broderick Wood Products Company,118 NLRB 38,60, enfd. 261 F. 2d 548(C.A. 10)Safeway Stores,Inc.,111 NLRB 968, 977. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Recognizing and dealing with said Local 222, or any successorthereto, as the representative of its employees for the purpose of deal-ing with it concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, unless anduntil said labor organization shall have demonstrated its status asthe majority representative pursuant to a Board-conducted electionamong the employees of the said Respondent Company.(c)Performing or giving effect to the agreement of February 4,1957, which Respondent Local 222 has with Masters, Inc., or to anymodification, extension, supplement, or renewal thereof, or to anyother contract, agreement, or understanding entered into with Local222 relating to grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, unless and until saidlabor organization shall have demonstrated its status as majority rep-resentative pursuant to a Board-conducted election among the em-ployees of said Respondent Company.(d) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, except to the extent permitted by Section 8(a) (3)of the Act,2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Withdraw and withhold all recognition from RespondentLocal 222, or any successor thereto, as the representative of any of itsemployees for the purpose of dealing with the Company concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, unless and until said labor organi-zation shall have demonstrated its status as majority representativepursuant to a Board-conducted election among the employees of saidRespondent Company.(b) Jointly and severally with the said Respondent Local 222 re-imburse its employees for any initiation fees, dues, or other moneyspaid or checked off pursuant to the aforesaid agreement or any exten-sion, renewal, modification, or supplement thereof, or to any agree-ment superseding it.(c)Preserve and make available to the Board or its agents, uponrequest, for examination and copying, all records and reports neces-sary to analyze the amounts of moneys due under the terms of thisOrder.(d)Post at its Lake Success store in New Hyde Park, Long Island,New York, copies of the notice attached hereto marked "AppendixA." I Copies of said notice, to be furnished by the Regional Director4In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." MASTERS-LAKE SUCCESS, INC.583for the Second Region shall, after being duly signed by RespondentCompany, be posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to its employees are cus-tomarily posted.Reasonable steps shall be taken by RespondentCompany to insure that said notices are not altered, defaced, or cov-ered by any other material.(e)Post at the same places and under the same conditions as setforth in (d), above, and as soon as they are forwarded by the RegionalDirector, copies of Respondent Local 222's notice attached heretomarked "Appendix B."(f)Notify the Regional Director for the Second Region in writing,within 10 days from the date of this Order, what steps the RespondentCompany has taken to comply herewith.B. The Respondent, Metal, Plastic, Miscellaneous Sales, Noveltyand Production Workers, Local No. 222, Independent, New York,New York, its officers, representatives, agents, successors, and assigns,shall :1.Cease and desist from :(a)Performing or giving effect to any agreement covering theemployees of Respondent Masters-Lake Success, Inc., relating togrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, unless and until said Local 222shall have demonstrated its status as majority representative pursuantto a Board-conducted election among the employees of RespondentCompany.(b)Acting as the exclusive bargaining representative of any of theemployees of Respondent Masters-Lake Success, Inc., for the purposeof dealing with said Company concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment, unless and until said Local 222 shall have demonstrated itsstatus as majority representative pursuant to a Board-conducted elec-tion among the employees of Respondent Company.(c) In any like or related manner causing or attempting to causeRespondent Company to discriminate against any employee in viola-tion of Section 8(a) (3) of the Act.(d) In any like or related manner restraining or coercing em-ployees in the exercise of rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Jointly and severally with Respondent Company reimbursesaid Company's employees for any initiation fees, dues, or othermoneys paid or checked off pursuant to the agreement applied toRespondent Company's employees or to any extension, renewal, modi-fication, or supplement thereof, or to any agreement superseding it. 5S4DECISIONS-OF NATIONAL LABOR RELATIONS BOARD(b)Preserve and make available to the Board or its agents, uponrequest, for examination and copying, all records necessary to analyzethe amounts of moneys due under the terms of this Order.(c)Post at its offices and meeting halls in New York, New York,copies of the notice attached hereto marked "Appendix B." e Copiesof said notice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by Local 222's representative,be posted by it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter in conspicuous places, includ-ing all places where notices to members are customarily posted.Rea-sonable steps shall be taken by it to insure that said notices are notaltered, defaced, or covered by any other material.(d)Mail to the said Regional Director signed copies of Appendix Bfor posting by Respondent Company at its Lake Success store in.New Hyde Park, Long Island, New York, as provided above herein.Copies of said notice, to be furnished by the said Regional Director,shall, after being signed by Respondent Local 222's representative, beforthwith returned to the Regional Director for disposition by him.(e)Notify the said Regional Director in writing, within 10 daysfrom the date of this, Order, what steps Respondent Local 222 hastaken to comply herewith.e See footnote 4, above.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:.WE WILL NOT assist or contribute support to Metal, Plastic, Mis-cellaneous Sales, Novelty and ProductionWorkers, Local No.2.22,Independent, or to any other labor organization of ouremployees.WE WILL withdraw and withhold all recognition from, andcease dealing with, the above-named labor organization as therepresentative of any of our employees concerning grievances,labor disputes, wages, rates of pay; hours of employment, or otherconditions of employment, unless and until the above-namedlabor organization shall have demonstrated its exclusive majorityrepresentative status pursuant to a Board-conducted electionamong our employees.WE WILL NOT perform or give effect to the agreement of Febru-ary 4, 1957, which the above-named labor organization has withMasters, .Inc., or to any modification, extension, supplement, orrenewal thereof, or to any other contract, agreement, or under- MASTERS-LAKE SUCCESS, INC.585standing entered into with the above-named labor organizationrelating to grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, unless anduntil the above-named labor organization shall have demonstratedits exclusive majority representative status pursuant to a Board-conducted election among our employees.117E WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their rightsguaranteed in Section 7 of the Act, except to the extent permittedby Section 8 (a) (3) of the Act.WE WILL jointly and severally with the above-named labororganization reimburse our employees for initiation fees, dues,or other moneys paid or checked off pursuant to the aforesaidagreement or any extension, renewal, modification, or supple-ment thereof, or to any agreement superseding it.All our employees are free to become, remain, or refrain from be-coming or remaining, members of any labor organization, except tothe extent that this right may be affected by a valid agreement inconformity with Section 8(a) (3) of the Act.MASTERS-LAKE SUCCESS, IN c.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF METAL, PLASTIC, MISCELLANEOUS SALES,NOVELTY AND PRODUCTION WORKERS, LOCAL No. 922, INDEPENDENT,AND TO ALL EDZPLOYEES OF MASTERS-LAKE SUCCESS, INC.Pursuant to :a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT perform or give effect to any agreement coveringthe employees of Masters-Lake Success, Inc., relating to griev-ances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, unless and until we shall havedemonstrated our exclusive majority representative status pur-suant to a Board-conducted election among the employees of saidCompany.WE WILL NOT act as exclusive bargaining representative of anyof the employees of Masters-Lake Success, Inc., for the purposeof dealing with said Company concerning grievances, labor dis- 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDputes, wages, rates of pay, hours of employment, or other condi-tions of employment, unless and until we shall have demon-strated our exclusive majority representative status pursuant to aBoard-conducted election among the employees of said Company.WE WILL NOT in any like or related manner cause or attempt tocause said Company to discriminate against any employee in vio-lation of Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees in the exercise of their rights guaranteed in Section 7of the Act.WE WILL jointly and severally With the above-named Companyreimburse its employees for initiation fees, dues, or other moneyspaid or checked off pursuant to the agreement applied to saidCompany's employees, or to any extension, renewal, modification,or supplement thereof, or to any agreement superseding it.METAL, PLASTIC, MISCELLANEOUS SALES,NOVELTY AND PRODUCTION WORKERSLOCAL No. 222, INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges duly filed by JackBerg, anindividual, the General Counsel of theNational Labor Relations Board, through the Regional Director for the SecondRegion (New York, New York), issued his consolidated complaint, dated Septem-ber 30, 1958, against Metal, Plastic, Miscellaneous Sales, Novelty and ProductionWorkers, Local No. 222, Independent,' herein called Respondent Local 222, andagainstMasters-Lake Success, Inc., herein called Respondent- Company.With re-spect to the unfair labor practices, the complaint alleges, in substance, that: (1)Masters, Inc., which owns Respondent Company, entered into a collective-bargainingagreement with Respondent Local 222, effective from February 4, 1957, to Febru-ary 1, 1960, which included, among other things, a union-security clause, a clauserequiring temporary help to obtain a temporary union card as a condition of em-ployment, and a clause requiring the Company to deduct union dues from temporaryemployees and remit same to Local 222; (2) during October 1957, Respondent Com-pany adopted said agreement and since that time Respondent Company and Local222 have maintained and enforced said agreement, although Local 222 at no timerepresented an uncoerced majority of Respondent Company's employees; (3) duringthe period from October to December 1957, named supervisors of Respondent Com-pany informed employees at the time of hiring that they must join Local 222 as acondition of employment, and have permitted Local 222 to solicit members onRespondent Company's property during working hours; (4) since December 1957,Respondent Company has checked off and deducted dues, initiation fees, and assess-ments from wages of its employees and remitted same to Local 222, although theemployees had not authorized such deductions; and (5) by the foregoing conductRespondent Company has violated Section 8(a)(1), (2), and (3), and Respondent'As amended at the hearing by stipulation of the parties. MASTERS-LAKE SUCCESS, INC.587Local 222 has violated Section 8(b)(1) (A) and (2), and Section 2(6) and (7) ofthe National Labor Relations Act, 61 Stat. 136, herein called the Act.In their duly filed answers, Respondent Company and Respondent Local 222, insubstance, deny the unfair labor practice allegations.Respondent Company admitsin its answer that the contract of February 4, 1957, covering the employees ofMasters, Inc., did cover the employees of Respondent Company after October 1957.Pursuant to due notice, a hearing was held on February 24-26, 1959, in New York,New York. All parties were represented by counsel at the hearing, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, to introducerelevant evidence, to present oral argument at the close of the hearing, and thereafterto file briefs as well as proposed findings of fact and conclusions of law.TheRespondents' motion to dismiss the complaint, made before the close of the hearingand upon which I reserved ruling, is disposed of in accordance with the findings andconclusions herein made.After the close of the hearing, the General Counsel andRespondent Company filed briefs, which I have fully considered.Upon the entire record 2 in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT COMPANYMasters-Lake Success, Inc., Respondent Company, is a New York corporationwhich operates a retail store in New Hyde Park, Long Island, New York, where it isengaged in the sale of appliances and other merchandise.During the 12-monthperiod preceding the hearing herein, Respondent Company has done a gross volumeof business in excess of $500,000.During that same period, Respondent Companyreceived materials, in the value of at least $50,000, from suppliers who had receivedsaid materials from points located outside the State of New York.Upon the above admitted facts, I find that Respondent Company is engaged incommerce within the meaning of the Act and that assertion of jurisdiction by theBoard is in accord with its jurisdictional standards.II.THE LABOR ORGANIZATIONINVOLVEDThe record shows and I find, as all parties admit, that Metal, Plastic, Miscellane-ous Sales, Novelty and Production Workers, Local No. 222, Independent, hereincalledRespondent Local 222, is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES 3The main issues in this proceeding are (1) whether Respondent Company ren-dered unlawful assistance and support to Respondent Local 222, and (2) whetherboth Respondents maintained and enforced a contract containing an unlawfulunion-security provision.The legality of the union-security provision depends onwhether Respondent Local 222 had been assisted by any unfair labor practices andwhether it represented a free majority of the employees in an appropriate unit.A. History and organization of Masters stores in Metropolitan New York areaThere are five "Masters" retail stores in the New York metropolitan area.Masters,Inc., a New York corporation, owns and operates a store at 66 West 48th Street inNew York City, herein called the New York store. Respondent Local 222 has beenthe recognized collective-bargaining representative for the employees of that storesince about 1950 and since that time has maintained collective-bargaining agree-ments with Masters, Inc., covering the employees of that store.Masters-Jersey, Inc.,a New York corporation, owns and operates a store at Paramus, New Jersey, hereincalled the Paramus store, which was opened on October 7, 1956.Masters-WestchesterCorp., a New York corporation, owns and operates a store at Elmsford, WestchesterCounty, New York, herein called the Elmsford store, which was opened on October 8,1956.Sometime between the date of the opening of these two stores and January1957, Local 422, a sister local of Respondent Local 222, was recognized as bargain-ing agent for separate units at these stores, and individual 3-year contracts were exe-3I hereby note and correct the following inconsequential but obvious typographicalerrors in the typewritten transcript of the testimony : On page 128, line 5, "of" is cor-rected to read "ending"; on page 200, line 21, "agencies" is corrected to read "allegations."3Unless otherwise indicated, the factual findings herein set forth are based on un-disputed credible testimony, Respondent Company's admissions, and undisputed docu-mentary evidence. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDcuted for each store.Masters-Lake Success, Inc., Respondent Company, is a NewYork corporation which owns and operates a store in New Hyde Park, Long Island,New York (also referred to in the record as Lake Success, New York), herein calledthe Lake Success store, which was opened on October 28, 1957.Masters, Inc., alsoowns and operates a store in Flushing, New York, herein called the Flushing store,which opened about 2 weeks before the hearing in this proceeding.RespondentLocal 222 was recognized as the bargaining agent for the employees of the Flushingstore and executed a separate collective-bargaining agreement, covering the employeesof that store.Masters, Inc., owns a majority of the stock in the other Masters corporation .4Substantially the same individuals comprise the officers and board of directors for allMasters corporations.The New York store is located about 25 miles from theParamus store, about 35 miles from the Elmsford store, about 18-20 miles fromthe Lake Success store, and about 8 miles from the Flushing store.Each store is headed by a manager who supervises the day-to-day retail sellingoperations and carries out the policies formulated for the chain at the administrativeoffices of the New York store. The manager has authority, within his sole discretion,to discharge employees "for cause," such as drunkenness, theft, or insubordination,and to handle minor employee grievances with the respective shop steward.Withrespect to other personnel matters, his recommendations to the administrative officeof the New York store are given considerable weight.All stores maintain the same relationship with Masters, Inc.Thus all stores arelinked to the administrative offices of the New York store by a direct communica-tion system and practically all administrative matters, such as purchasing, advertis-ing, preparation and disbursement of payrolls, labor relations, and the handling of allbut minor grievances, are centrally controlled by the New York offices.Hiring atall stores is subject to approval by the central administrative offices of Masters, Inc.,inNew York and, with the exception of discharges "for cause," all discharges con-templated by the respective store managers are subject to review by the New Yorkoffice.Layoffs, transfers, and promotions are handled at the New York office,although the respective store managers are consulted and their recommendationstaken into consideration.An employee's seniority is cumulative, carrying over fromone store to another.Labor relations policies for all stores are formulated at theNew York offices,Any grievances not disposed of by the store manager on a locallevel are handled by Louis Basis, who is employed by Masters, Inc., to deal withcollective-bargaining problems for all its stores.Contract negotiations for all storesare conducted by ken Kopelson, who is an officer of both Masters, Inc., and Masters-Lake Success, Inc., with the assistance of Louis Basis.B. The facts giving rise to this proceedingAs previously found, Respondent Local 222 and Masters, Inc., have had con-tinuous collective-bargaining contracts since about 1950, covering the employees ofthe New York store.With the exception of such items as wage increases, hours, andchanges in holidays and working conditions, the contracts contained the same provi-sions which were merely carried forward from the prior contract to the one succeed-ing it.The last such contract was executed on February 4, 1957, and was to beeffective to February 1, 1960, with a 60-day automatic renewal clause for a periodof 1 year.In this contract, Respondent Local 222 is recognized by Masters, Inc., "as thesole collective bargaining agency for its employees eligible to membership in theUnion, including sales, clerical, shipping and service employees and excluding super-visors and executives."Article 3 of the contract requires all employees, "as a termor condition of employment," to join Local 222 after the 30th day of their employ-ment or of the effective date of the agreement, whichever is later, and thereafter toremain members. In articles 21 and 23, Masters, Inc.. "agrees to deduct all unionmembership dues and initiation fees" "during the first week of each and every month"and to remit same to Local 222, in accordance with signed employee authorizationsto that effect in the form prescribed in the contract and to be furnished to Masters,Inc., by Local 222.The contract also contains the following clause (article 2) :This agreement shall apply to the establishment now owned, maintained, oper-ated and/or controlled by the Employer [Masters, Inc.] in the Metropolitanh Sometime in 1957. Masters-Jersey, Inc., became a wholly owned subsidiary of Masters-Westchester Corp.However, Masters, Inc., continued to own a majority of the stock inMaters-Westchester Corp. MASTERS-LAKE SUCCESS, INC.589area and/or any new establishment that the Employer may own, maintain,operate and/or control in that area at any time during the term of this agreement.Respondent Company was incorporated sometime in September 1957.Althoughthe Lake Success store was not officially open to the public until October 28, 1957,applicants for employment began to be interviewed early in October and those hiredbegan working about 2 weeks before the opening of the store, with the employeecomplement gradually increasing each day until the store opened on October 28.By letter dated October 4, 1957, to Masters, Inc., addressed to the attention ofKen Kopelson, an officer of Masters, Inc., and of Respondent Company, RespondentLocal 222 called attention to article 2 of its agreement with Masters, Inc., and re-quested that "all terms and conditions" of the aforestated agreement be applied toall employees to be hired to work at the Lake Success store. Shortly after its re-ceipt,Kopelson referred the letter for advice to Louis Basis, employed by Masters,Inc., as a labor relations consultant.Basis checked a copy of the aforestated agree-ment and confirmed the fact that the clause mentioned in the letter was contained inthe contract.A few days later, Basis informed Kopelson of that fact and advisedKopelson that he should acknowledge to Respondent Local 222 the existence of sucha clause and that the Lake Success store would be covered by the existing contractbetweenMasters, Inc., and Local 222, as requested by Respondent Local 222.Kopelson then orally informed Benjamin Ladmer, vice president and business agentof Respondent Local 222, that "we concurred in their interpretation of the contract"and that what Local 222 had requested in its letter was acceptable to Masters, Inc .5The first thing that Ko eison admittedly did after the foregoing conversation withLadmer was to inform Irving Goodman, manager of the Lake Success store, that theterms of the contract between Masters, Inc., and Respondent Local 222 would beapplied to the Lake Success store, and to acquaint Goodman with the terms andconditions of said contract, including the minimum wage rates.Thus Kopelsontestified:TRIAL EXAMINER: In other words, you informed the manager, Mr. Goodman,of the Lake Success store that he was to operate under the terms of thiscontract?The WITNESS: That's correct.Kopelson further testified that he also discussed with Goodman "other arrangementsrelative to the handling of employees."Kopelson admitted that the terms of thecontract were then applied by Goodman to employees hired at the Lake Successstore before its opening on October 28 and that these employees were paid accordingto the prevailing rates in said contract.6Goodman corroborated Kopelson with respect to this conversation which, Good-man testified, occurred in October, before the opening of the Lake Success store.Headmitted that Kopelson told him that the Lake Success store was going to beoperated under the contract which Masters, Inc., had with Local 222, and thatKopelson outlined to him the minimum wages, the hours, and certain other employeebenefits contained in the contract.Following this conversation with Kopelson, Manager Goodman admittedly in-formed Floor Manager Berger 7 and other supervisory personnel that the Lake5Ladmer denied that Kopelson had such a conversation with him in October.He testi-fied that it was not until the first week in November, when he had already obtained signedauthorization cards from a majority of the Lake Success employees and showed them toKopelson, that Kopelson informed shim of Local 222's letter, mentioned in the text, andagreed to recognize Local 222 for the Lake Success store and to apply the New Yorkstore contract to the Lake Success store.Kopelson impressed me as an honest andstraightforward witness.His attitude indicated a willingness to disclose the true facts,regardless of whether they might be regarded as adverse to Respondents' position, anattitude not displayed by Ladmer.Moreover, Kopelson further testified that the"veryfirst thing we did" after informing the Union to the effect stated in the text, was toacquaint the manager of the Lake Success store "with the terms and conditions of thecontract which we had in force" for the New York store. Irving Goodman, manager ofthe Lake Success store and also a very frank and credible witness, admitted that thisconversation with Kopelson, set forth in more detail in the text, occurred sometime inOctober prior to the opening of the store.Under all the circumstances, I do not creditLadmer's contrary testimony.9I do not credit Ladmer's denial that employees were hired in accordance with theprevailing wage scale contained in the contract.7 Berger is floor manager of the main floor at the Lake Success store, in charge of about50 salesmen. I find that he is a supervisor within the meaning of the Act. 590DECISIONSOF NATIONALLABOR RELATIONS BOARDSuccess store was going to be a union store.No permanent rank-and-file employeeswere transferred from the New York store to the Lake Success store in 1957; mostof the employees hired for the Lake Success store had not previously worked at anyof the Masters stores.Goodman and Berger personally interviewed most of theapplicants for employment at the Lake Success store, prior to its opening.Wheninterviewing such applicants, Goodman admittedly told them that the store "wouldbe a union place" and that the Company would provide Blue Cross hospitalization,and mentioned other employee benefits such as paid holidays and vacations, all ofwhich are contained in the contract then in force between Masters, Inc., and Re-spondent Local 222.When hiring employee Di Dio, who started to work onOctober 14, 1957, Berger told him that "there was a union in the store," that hewould get certain benefits such as hospitalization and pay increases "by joining theUnion," and that a union man would get in touch with him about the Union andthese benefits.A few days after he commenced working, Di Dio saw a man handingout union cards to employees at the store and was told by this man that he wasfrom the Union and that the cards pertained to joining the Union.Di Dio filled outone of these cards "to join the Union" and returned it to the union representative.On several occasions thereafter, but before the opening of the store on October 28,Di Dio saw this union representative handing out and collecting union cards fromemployees while they were at work.Manager Goodman admitted seeing BusinessAgent Ladmer at the Lake Success store on various occasions prior to its opening,that he knew that Ladmer was a representative of Respondent Local 222, but thathe paid no attention to what Ladmer was doing. Ladmer admitted that both beforeand after the opening of the Lake Success store, he talked to the employees at thestore and solicited and obtained their signatures to union authorization cards.Under all the circumstances, I find that Ladmer was the union representative whotalked to employee Di Dio during working hours and obtained his signature to aunion authorization card.Ladmer testified that by October 28, 1957, the date when the Lake Success storeformally opened to the public, he had in his possession signed union authorizationcards from a majority of the employees,8 that during the first week in November heshowed these cards to Kopelson, and that Kopelson at that time then grantedLadmer's request to recognize Local 222 and to apply the New York store contractto the Lake Success store.Kopelson admitted that he had never asked for a cardcheck but testified that "they furnished me with a number of cards that indicatedthey had quite a few." There is no indication that the cards were counted or thatthe signatures were checked against the payroll or verified in any other manner.Although unable to remember the exact date, Kopelson testified that it was beforethey showed him the cards that he had informed Ladmer of his concurrence inLocal 222's interpretation of the contract and that there would be compliance withLocal 222's request to apply its current contract with Masters, Inc., to the LakeSuccess store.As previously found, this occurred during the hiring period beforethe opening of the store on October 28. For reasons previously indicated, and uponconsideration of the entire record as a whole, I do not credit Ladmer's testimony thatitwas after Ladmer had obtained signed authorization cards from a majority of theemployees and had submitted them to Kopelson during the first week in Novemberthat Kopelson agreed to recognize Local 222 and to apply the contract in force atthe New York store to the Lake Success store.Beginning with December 7, 1957, Respondent Company began to deduct uniondues from the wages of employees who had submitted written checkoff authoriza-tions, as provided in the contract, and to remit the deductions to Respondent Local222.As of the date of the hearing in these proceedings, all applicable terms of thecontract continued to be applied to the employees of the Lake Success store.C. Contentions of the partiesThe General Counsel contends that: (1) Either a single unit of employees of allMasters stores in the Metropolitan New York area is appropriate or that the em-ployees of the Lake Success store alone may constitute a separate appropriate unit;(2) the Respondent Company applied the union-security contract to the employeesof the Lake Success store and recognized Respondent Local 222 as their exclusivebargaining representative before a majority of the Lake Success employees haddesignated Local 222 as their bargaining representative; (3) Respondent Company8Ladmer testified that by the first week in November there were between 130 and 140people working in the Lake Success store, including part-time and -temporary help, andthat by October 28 be had 130 signed cards. MASTERS-LAKE SUCCESS, INC.591aided and assisted Local 222 in obtaining union authorization cards so that anymajority subsequently obtained by Local 222 was tainted by Respondent Company'sunfair labor practices; (4) the application and enforcement of the union-securitycontract and checkoff provisions at the Lake Success store was violative ofthe Act; and (5) by the foregoing conduct Respondent Company violated Section8(a)(1), (2), and (3) of the Act and Respondent Local 222 violated Section8(b)(1)(A) and (2) of the Act.9The Respondents contend that: (1) The New York and Lake Success stores, to-gether, constitute a single appropriate unit; (2) the Lake Success store was a mereaccretion to the New York store and that therefore the application of the contract ofFebruary 4, 1957, to the employees of the Lake Success store was lawful, withoutregard to whether Local 222 represented a majority of the Lake Success employees;(3) in any event, Respondent Company did not recognize Respondent Local 222 asthe bargaining representative of the employees of Lake Success nor apply the NewYork store contract to the Lake Success employees until Local 222 had demonstrateditsmajority representation through authorization cards signed by Lake Success em-ployees; and (4) Local 222 was not assisted by any unlawful conduct of RespondentCompany.D. Analysis and conclusionsAlthough the union-security clause contained in the contract which was applied tothe employees at the Lake Success store follows the language of the statute, theproviso to Section 8(a) (3) of the Act prescribes the conditions under which an agree-ment containing such a clause may be lawful. Thus, the proviso requires, amongother things, thatallof the following requirements be met: (1) The unit covered bythe agreement must be an appropriate unit within the meaning of the Act; (2) theUnion must be designated or selected as bargaining representative by a majority ofthe employees in said appropriate unitwhen the agreement is made;and (3) theUnion must be one which has not been established or assisted by any unfair laborpractices.Failure to comply with anyoneof the above requirements renders theunion-security clause unlawful.For the reasons hereinafter indicated, I find thatRespondents have failed to comply with any of the above requirements.1.The appropriate unitIn view of the ownership and relationship of the Masters corporations and thehighly centralized control of administrative policies, including labor relations, hiring,promotions, transfers, layoff, and cumulative employee seniority, as previously de-tailed, it is clear, and I find, that the corporations constitute a single employer andthat a single unit of all stores in the Metropolitan New York area is appropriate forcollective-bargaining purposes.As the Flushing store was not in existence in 1957,I find that at the time when the contract was applied to the Lake Success store, theappropriate unit consisted of the employees at the New York, Paramus, Elmsford,and Lake Success stores.The fact that Respondent Local 222 may not have hadterritorial jurisdiction over the Paramus and Elmsford stores has no bearing on thescope of the appropriate unit.10 Indeed, the Board has held that in cases involvingchains of retails stores, absent unusual circumstances, the appropriate unit embracesemployees of all stores located within an employer's administrative or geographicalarea.ltIf this were theonlyunit appropriate for collective-bargaining purposes,then the union-security contract was unlawful because it did not cover that unit.However, certain factors are present which militate against a finding that a singleunit of all stores is theonlyappropriate unit.First and foremost is the bargaining9In the complaint and at the hearing, the General Counsel also contended that articles 4and 22 were part of the contract applied to the Lake Success store and that these articleswere violative of the Act because they required temporary help to obtain union cards as acondition of employment and also provided for dues deductions from their wages.How-ever, the undisputed evidence shows, and I find, that these clauses were deleted fromthe contract on the day of its execution on February 4, 1957, and (lid not constitute partof -the contract which was applied to the employees at the Lake Success store. Althoughrequested by the Trial Examiner to set forth his position with respect to the deletion ofthese clauses in his brief, the General Counsel makes no reference to this issue in hisbrief.Under the circumstances, I construe the General Counsel's position to constitutean abandonment of the aforesaid allegations in the complaint and of his prior contentionswith respect to these articles.10Paxton Wholesale Grocery Company,123 NLRB 316."Robert Ball Clothes, Inc.,118 NLRB 1096;Father and Son Shoe Stores, Inc.,117NLRB 1479. 592DECISIONS.OF NATIONALLABOR RELATIONS BOARDhistory, which has been on the basis of a separate single unit for each store, with aseparate contract for each store.There is no bargaining history on the basis of anymultistore combination.Then there is the fact that each store has an identity of itsown and is owned by a separate corporation.12 There is also separate immediatesupervision of the employees at each store, headed by a manager who exercises somedegree of local autonomy. Furthermore, the employees' interest in terms and condi-tions of employment are not identical in all respects.For example, although theNew York store is not open evenings, except during Christmas and rush seasons, theLake Success and other stores are open evenings on a regular basis.No permanentrank-and-file employees were transferred from the New York store to the LakeSuccess store in 1957. In view of all the foregoing, I find that each store, alone,may also constitute a separate appropriate unit. In other words, I find that a unitcomprised of the employees of the New York and Lake Success stores is inappro-priate but that a unit confined to the employees of the Lake Success store may beappropriate.As the union-security contract was not confined to the employees ofthe Lake Success store but was applied to cover a unit comprised of the employeesof the New York and Lake Success stores, it did not cover an appropriate unit whenapplied to the Lake Success store and hence, at least to that extent, was unlawful.132.Majority representationThe Respondents contend that the Lake Success store constituted an accretion tothe New York store and that therefore the New York store contract automaticallycovered the employees of Lake Success, even if a majority of the latter employeeshad not selected Local 222 as their bargaining representative.Despite the existenceof the present contract at the time when the other stores were opened, none of thesestores, including the Flushing store, were ever treated as accretions to the New Yorkstore.Nor, except for the Flushing store, did Respondent Local 222 ever seek toinvoke the coverage clause of the New York store contract to the employees of theother stores.14Lake Success was not a new department but a new store, complete byitself, and its employees had not previously been represented for collective-bargainingpurposes,There is no reason for according a different treatment to the Lake Successstore than to the other stores.Under all the circumstances, including the factorsset forth in the previous section, I find, contrary to Respondents' contention, thatthe Lake Success store did not constitute an accretion to the New York store.15Assuming that the Lake Success store was treated as a separate unit when theNew York store contract was applied to its employees (and even assuming, contraryto my previous finding, that the Lake Success and New York stores, together, con-stituted a single appropriate unit), the union-security contract could not lawfully beapplied to the Lake Success employeesuntilRespondent Local 222 had been desig-nated or selected as bargaining representative by a majority of the Lake Successemployees.Upon the basis of the entire record considered as a whole, and particu-larly the admissions and conduct of Respondent Company's representatives, Kopelson,1' This is not true of the Flushing store which, however, was not in existence at thetimesmaterial to the complaint.13As hereinafter found, the Lake Success store did not constitute an accretion to theNew York store.14Kopelson testified that it was because of the pendency of the presentproceeding thatthe Flushing store was treated as a separate unit and a separate contract executed tocover its employees upon a showing by Local 222 that it represented a majority of saidemployees.15Stern Brothers,2-RC-7941 (unpublished), decided May 21, 1957.In this case theemployer owned and operated a large department store in Now York City and on Septem-ber 2, 1955, opened up a suburban store in Great Neck, Long Island. The Union peti-tioned for a single unit comprising the employees of both stores but was already thebargaining representative of the employees of the New York storeunder an agreementwhich ran until February 2, 1958. The Board did not regard the GreatNeck store as anaccretion to the New York store and held that "as the employees at the Great Neck storehave not been represented heretofore, it is well established that a separate election mustbe held among them to determine whether or not they desire to be includedin the existingbargaining unit represented by petitioner."There are many cases in which the Board refused to find accretion on the basis of factorswhichwerenot as strong as those in the instant case. See,e.g.,Delta Tank Manufactur-ing Company, Incorporated,100 NLRB 364, 365;Price National Corporation,102 NLRB1393, 1394-1395;Armstrong Cork Company,106 NLRB 1147, 1149; andWare Labora-tories,Inc.,98 NLRB 1141, 1142-1143. MASTERS-LAKE SUCCESS, INC.593Basis, Goodman, and Berger, as previously set forth, I find that Respondent Companycomplied with the requests of Respondent Local 222, recognized Local 222 as theexclusive bargaining representative for the Lake Success employees, applied theterms of the existing New York store contract to the employees of the Lake Successstore, and that all this occurred while Respondent Company was engaged in theprocess of hiring employees,beforethe Lake Success store was staffed and openedto the public and before Local 222 had obtained signed authorization cards from amajority of the Lake Success employees.Moreover, as hereinafter found, whatevermajority Local 222 subsequently achieved was tainted by the unlawful assistance andsupport rendered by Respondent Company and hence at no time represented the freeand untrammeled choice of the employees.For all of the foregoing reasons, I find that the application of the union-securitycontract to theLakeSuccess store employees was unlawful.3.Respondent Local 222 assisted by unfair labor practicesThe conduct of Manager Goodman and Floor Manager Berger during the periodwhenemployees were interview and hired for the Lake Success store has already beendetailed.Thus, Goodman told employees that the store "would be a union place"and told them about the employee benefits contained in the contract then in forcefor the New York store. Berger told at least one employee that "there was a unionin the store," that he would get certain employee benefits by joining the Union, andthat a union man would get in touch with him about these matters. Thereafter,during the period when employees were being hired but before the opening of thestore to the public,BusinessAgent Ladmer was given free reign of the store tosolicit and obtain employee signatures to authorization cards during working hours.Under all the circumstances, I find that by the foregoing conduct RespondentCompany rendered assistance and support to Respondent Local 222 in obtainingemployee signatures to union authorization cards in violation of Section 8(a)(2)and (1) of the Act.16As the union-security contract which was applied to theLake Success store employees was made with a union which was assisted by Re-spondent Company's unfair labor practices, the contract in this respect was unlawfulfor this reason alone.And this is so even if, as Respondents contend, the contracthad not been applied until Local 222 had obtained a majority of the signed authoriza-tion cards of the Lake Success employees.E. Concluding findingsI find that by recognizing Respondent Local 222 as the exclusive bargainingrepresentative for the Lake Success store employees, by applying the unlawfulunion-security contract to the Lake Success store employees, and by thereaftermaintainingsaid contract in effect with respect to the Lake Success store employees,Respondent Company has violated Section 8(a)(1), (2), and (3) of the Act andRespondent Local 222 has violated Section 8(b)(1)(A) and (2) of the Act.17I also find that by deducting union dues from the wages of Lake Success employeesand remitting same to Respondent Local 222, pursuant to the checkoff provisions ofemployee signatures to union authorization cards, Respondent Company has ren-dered further assistance and support to Local 222 in violation of Section 8(a) (2)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section Ill, above, occurring inconnection with the operations of the Respondent Employer described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.1e See,e.g.,Alaska Salmon Industry, Inc., et at.,122 NLRB 1552, where the Boardfound that by permitting a union to solicit dues checkoff authorizations during the ihiringprocess, the Company unlawfully contributed support to the Union in violation of Sec-tion 8(a) (2) and (1) of the Act.11 See, e.g.,Bryan Manufacturing Company,119 NLRB 502, enfd.sub nom. LocalLodge No. 1424, International Association of Machinists, AFL-CIO,264 F. 2d 575(C.A., D.C.).525543-460--vol. 124-39 594DECISIONS OF NATIONALLABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,-Iwill recommend that they cease and desist therefrom and that they take certainaffirmative action designed to effectuate the policies of the Act.Having found that Respondent Company violated Section 8(a) (1), (2), and (3) ofthe Act, and Respondent Local 222 violated Section 8(b) (1) (A) and (2) of the Actby applying, maintaining, and enforcing an agreement containing an illegal union-security provision, I will recommend that Respondent Company withdraw and with-hold all recognition from Respondent Local 222 as the representative of its employees,unless and until said Local 222 shall have demonstrated its exclusive majority repre-sentative status pursuant to a Board-conducted election.Nothing in this recom-mendation should be taken, however, to require Respondent Company to vary thosewages, hours, and other substantive features of its relations with the employees, ifany, which have been established in the performance of this agreement.As previously found, Respondent Company has given unlawful assistance andsupport to Respondent Local 222.Moreover, by their union-security agreement,implemented by a dues checkoff arrangement, the Respondents have unlawfully re-quired the employees to maintain membership in Respondent Local 222 as the priceof employment. In these circumstances, I find that it will effectuate the policies ofthe Act to order Respondents jointly and severally to refund to the employees allinitiation fees, dues, or other moneys paid or checked off pursuant to the unlawfulunion-security agreement, or any extension, renewal, modification, or supplementsthereof, or any agreement superseding it.18Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By recognizing Local 222 as the exclusive bargaining representative for theLake Success store employees, by applying the contract of February 4, 1957, tothe Lake Success store employees, and by maintaining said contract in effect withrespect to said employees, Respondent Company has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1), (2), and (3) of theAct, and Respondent Local 222 has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(1)(A) and (2) of the Act.2.By deducting union dues from the wages of Lake Success store employees pur-suant to the checkoff provisions of the aforesaid contract and remitting same toRespondent Local 222, and by assisting Local 222 in obtaining employee signaturesto union authorization cards, Respondent Company has engaged in and is engagingin further unfair labor practices within the meaning of Section 8(a)(2) and (1) ofthe Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]1See,e.g.,Bryan Manufacturing Covvpany, supra; Revere Metal Art Co.,Inc.,123NLRB 114;Hibbard Dowel Co.,113 NLRB 28.Siemons Mailing Service,PetitionerandSan Francisco-OaklandMailers Union No. 18,ITU, AFL-CIO;Independent Mailers'and Addressers'Union,and Bookbinders&Bindery Women,Local 32-125, I.B. of B.Case No. 2O-RM-260. August 19, 1959SUPPLEMENTAL DECISION ON MOTIONS, ORDERAMENDING DECISION AND DIRECTION OF ELEC-TION, AND ORDER TO SHOW CAUSESubsequent to the Board's Decision and Direction of Election inthis case issued on November 14, 1958,1 finding that the Employer's1122 NLRB 81.124 NLRB No. 82.